PER CURIAM
Defendant appeals the sentence imposed after his conviction for burglary in the second degree, ORS 164.215, and revocation of his probation on previous burglary convictions. The only matter requiring a written opinion is defendant’s argument that ordering the sentence on this burglary conviction to run consecutively to a 1980 Douglas County sentence was improper, because, at the time of sentencing, his probation on the Douglas County sentence had not been revoked. He correctly relies on State v. DeChenne, 39 Or App 901, 594 P2d 831 (1979).
Remanded for resentencing.